Petitioner commenced this CPLR article 78 proceeding to challenge a determination rendered after a tier III disciplinary hearing finding him guilty of possessing a weapon. Supreme Court dismissed the petition and petitioner now appeals. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been returned to his *1249inmate account. As a result, petitioner has received all the relief to which he is entitled and the matter is dismissed as moot (see Matter of Edmonson v Fischer, 79 AD3d 1547 [2010]; Matter of Hanson v Bezio, 79 AD3d 1569 [2010]).
Peters, J.P, Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.